Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 9743928 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a stapler controlling a firing member and having a display that shows closure forces, firing forces, articulation angle, etc. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24, 31-39, and 41 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Hooven (US 5518163 A) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hooven (US 5518163 A) in view of Whitman et al. (US 20070023477 A1) and further in view of Heinrich et al. (US 20050131390 A1).
Regarding claims 21-23, Hooven discloses a powered surgical stapler (30), comprising: a housing (FIG. 1); a motor-driven (45) input configured to generate a rotary motion; an actuator (49, figs. 1-5 or trigger, power control 82 figs. 11-16) movable relative to said housing between an unactuated position and an actuated position; an elongate shaft (41) 
	In the alternative, if it can be argued that Hooven fails to disclose or teach having a firing lockout, display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state-
	Whitman et al. teaches having a display (16, col. 4, lines 60-67, col. 9, lines 5-34, fig. 1) a firing lockout (timer motor disable lockout), display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state (col. 14, lines 35-67, col. 17, line 42 to col. 20, line 67).
Heinrich et al. also teaches a firing lockout (strain/displacement sensors [0013, 0029, 0041]), display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from 
Given the teachings and suggestion of Hooven to have the effector powered by an actuator to automatically  reset/retract the drive shaft, display status indicator for displaying feedback, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Hooven’s device with having a firing lockout, display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state for automated control, safety, and/or feedback purposes as taught by Whitman et al. and Heinrich et al. that teach providing/displaying operation feedback to a user.
Regarding claims 24-29, Hooven discloses a powered surgical stapler (30), comprising: a housing (FIG. 1) comprising a motor (45) configured to generate a rotary motion; an actuator (49, figs. 1-5 or trigger, power control 82 figs. 11-16) movable relative to said housing between an unactuated position and an actuated position; an elongate shaft (41) extending from said housing; an end effector (42/70, figs. 5-11 and/or 160 fig. 17) extending from said elongate shaft, wherein said end effector is 
a firing lockout (miniature sensors/limit switches/Abort, col. 8, lines 17-67, figs. 18-20) configured to stop said firing member from performing said firing stroke when said replaceable staple cartridge is not seated in said end effector; and wherein said powered surgical stapler is configured to indicate to a user via a plurality of indicators (display 31/32, 202, light diodes 163 and etc.) which indicate: whether said end effector is in one of said clamped state and said unclamped state; whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state; the position of said firing member; a locked-out status indicative of said firing member being prevented from performing said firing stroke by said firing lockout; and the force experienced by the firing member during a said firing stroke wherein said plurality of indicators further indicate the force experienced by said end effector when said end 
Hooven states:  “the presence of a cartridge and the presence of staples in that cartridge may also be sensed. All of this information may be fed back to a controller and stored and manipulated in the control unit so that the surgeon using the instrument will instantaneously receive information as to the placement of the staples, the cutting of the tissue, the presence of staples in the cartridge, etc.” (col. 6, lines 40-47)
In the alternative, if it can be argued that Hooven fails to disclose or teach having a firing lockout, display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state-
	Whitman et al. teaches having a display (16, col. 4, lines 60-67, col. 9, lines 5-34, fig. 1) a firing lockout (timer motor disable lockout), display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing 
Heinrich et al. also teaches a firing lockout (strain/displacement sensors [0013, 0029, 0041]), display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state [0009, 0011, 0074, 0098, 0124-0128, 0141]
Given the teachings and suggestion of Hooven to have the effector powered by an actuator to automatically reset/retract the drive shaft, display status indicator providing feedback such as cartridge presences, staples used, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Hooven’s device with having a firing lockout, display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state for automated control, safety, and/or feedback purposes as taught by Whitman 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/ROBERT F LONG/Primary Examiner, Art Unit 3731